Action of trover and conversion — plea, not guilty. The Jury found the Defendant guilty of the trover and conversion charged in the Plaintiff's declaration, as to four thousand hides, and not guilty as to the residue therein charged; and assess the Plaintiffs' damages to $4,040, subject to the opinion of the Court upon the question whether a Court of Common Law has jurisdiction of the matter in controversy. The question arose on the following case:
The Plaintiff, a resident and merchant of New York, was the proprietor of the brig Jane and her cargo, bound on a voyage from Porto Cavallo to New York. To protect the Jane and her cargo from British capture, during the late war, they were both covered by Spanish documents, and purported to belong to Spanish subjects resident at Porto Cavallo. On the high sea she was chased by an armed schooner; who captured her in a belligerent manner, putting on board *Page 217 
a prize-master and a prize-crew. The schooner did not shew a commission; but it was known that she had recently sailed as an armed cruiser, under a Carthagenian commission, from a port of the United States, where she was repaired and fitted for the cruise. Not long after the capture, the Jane newly painted and otherwise altered in appearance, arrived with her cargo at the port of Beaufort in North Carolina, documented as a Spanish merchant ship coming from Cuba, commanded by a man calling himself Pedro Gonzales, and having all the papers which a bona fide Spanish merchant vessel would ordinarily possess. How these papers had been procured, did not appear. There was no evidence to shew that any condemnation had taken place, or to account for the apparent change of ownership. Gonzales,                  (281) on his arrival, consigned the brig to the Defendant, a merchant in North Carolina, who as consignee in the ordinary mercantile mode, entered her at the custom-house, bonded the cargo, and sold the four thousand hides set forth in the verdict, for the price of $4,040 giving a bill of parcels in his own name.
After this sale and a payment of part of its proceeds in duties and charges, and after Gonzales had gone, the American captain of the Jane appeared, and made known her capture as aforesaid. A libel was filed, and admiralty process sued out in the name of the Plaintiff, in the United States District Court, after she was loaded with a return cargo: and on this process the brig was restored, the return cargo decreed to be sold, and its proceeds, after payment of costs, paid to Plaintiff for damages sustained by reason of detention. In the libel it was prayed that the Court would decree damages for the value of the cargo on board at the time of capture, and that the present Defendant and others should account for the proceeds of said cargo in their hands. While this claim was reserved for the decision of the Court, the libellant waived any further decree, and no decision was made upon it. This action was then instituted against the Defendant.
On the trial it was objected that this Court had not jurisdiction of the case, because it involved the question of prize or not prize. — The Court reserved this objection, and the verdict was rendered subject thereto. The case was sent to this Court, when it was argued by:
The question of jurisdiction arises out of the following facts: The Plaintiff was owner of the brig Jane and cargo, both of which were covered by Spanish
papers to protect them from British capture. On her (295)  voyage from a Spanish to an American port, she was captured by an armed schooner, in a belligerent manner, and a prize master and crew put on board of her, by whom she was conducted to the port of Beaufort, in this State, where she was entered as a Spanish merchantman, having all the papers which it is usual for such a vessel to possess. No commission was shown by the schooner at the time of the capture; but it is known that she was fitted out from a port in theUnited States, whence she sailed on a cruise under a Carthagenian
commission. Upon the arrival of the Jane at Beaufort, she was consigned by Gonzales, the prize master, to the Defendant, who sold part of the cargo, and loaded the brig with a return cargo, when the American captain appeared, and libelled the brig and cargo in the United States District Court of Admiralty. The brig was restored, the return cargo directed to be sold, and its proceeds, after payment of costs, paid to the Plaintiff for damages; but as to the prayer in the libel, that damages should be decreed for the value of the cargo on board at the time of the capture, and that the Defendant should account for the value in his hands, the libellant waived all further claim on that process, and no decree was made thereon.
It would be a waste of time to quote authorities to prove that the question of prize or no prize is exclusively of Admiralty cognizance; a position that seems to admit of no controversy; and the only enquiry here is, whether that question must necessarily be decided, before it can be ascertained whether the Defendant has committed a wrongful conversion. The brig had been provided with Spanish
papers to guard against a capture by the British, the only maritime enemy the United States then had; and she thus assumed the character of the only nation, against the vessel of which, the schooner, sailing under the Carthagenian flag and bearing a commission, was authorized to cruize. That the province of Carthagena was in a state of revolt and rebellion to her former sovereign, and that her (296)  armed cruizers were scouring the seas, to make capture of Spanish vessels, are facts of public notoriety. Whether the revolted state, claiming to exercise the right of sovereignty, could lawfully issue commission for that purpose, and whether her cruizers could rightfully make captures, *Page 219 
are questions depending upon the laws of war, and they are to be determined by the laws of nations, and not by the municipal laws of any country. The jurisdiction of a Common Law Court, administering a code not common to other nations, is ousted, whenever it appears that the capture was made in a hostile character, whether properly acted upon or not: and whenever the jurisdiction of the Admiralty has once attached by the taking as prize, nothing subsequent can take it away.
But assuming the principle that this Court was at liberty to examine the authority of the commission under which the capture was made, and to pronounce it illegal, because the Carthagenian sovereignty was not recognized by our government, still as the capture was made in a hostile form, it would be piratical and equally within the Admiralty jurisdiction. This was decided upwards of two hundred years ago, and has been recently confirmed in the great case of Le Caux v. Eden, Douglas 594; to which case and to Cro. Eliz. I refer, as clearly establishing the principles on which the Court rely.
The objection that the Plaintiff would be without redress, if a common Law Court refuse it, inasmuch as only the Prize Courts of the nation to which the captor belongs can take cognizance of the case, is completely answered by several adjudications in the Courts of the United States. InTalbot v. Jansen, 3 Dallas 133, it was decided that a Prize Court of the United States has cognizance of the capture as prize, where the property is brought within the jurisdiction; and if the capture was made without a commission, or the vessel illegally fitted out in the neutral country, is bound to make restitution. The same principle is established by the case of the Alerta, 9 Cranch, 359, and the       (297)L'Invincible, 1 Wheaton, 257, 8. But a more decisive answer is, that in this case, the Court of Admiralty did exercise its jurisdiction by a restitution of the vessel, and a sale of the return cargo; and would doubtless have given damages for the illegal capture, had the Libellant thought proper to proceed for them. 3 Wheat. 546.
Two plainer propositions cannot be stated than that this subject is exclusively of Admiralty jurisdiction; and that the Prize Court was fully competent to administer complete relief and justice to the Plaintiff, upon proper application. If this Court has not jurisdiction of the subject matter, the Court cannot perceive how jurisdiction is given by the circumstance of the privateer's being fitted out in a port of the United *Page 220 
States, in violation of an act of Congress. There is nothing in that act which can have the effect of enlarging the jurisdiction of this Court; for the offenses defined in it are triable and punishable solely in the Courts of the United States. The maxim which precludes a person from availing himself of his wrong, or setting up a defence is brought forward; but can never operate so as to confer a jurisdiction on the Court. If a person were indicted for a trespass in taking away property, in a Court having no jurisdiction of such a crime, and it should appear in the course of the evidence relied upon by him, that he committed a felony instead of a trespass, could the Court on that account convict and punish for the trespass? Or if a bill were instituted in Chancery, which, upon the face of it, showed that there was a complete and exclusive remedy at law, would the Court sustain the bill, because the answer showed that the Defendant had violated a positive law? I apprehend the answer to both of these questions must be in the negative.
The Court are of opinion, that a Court of Common (298)  Law has no jurisdiction of the case, and that judgment be rendered for the Defendant.